SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

693
CA 13-01742
PRESENT: CENTRA, J.P., LINDLEY, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


KANWALJEET SINGH, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

LAUREEN D. REAGAN, DEFENDANT-RESPONDENT.


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

HAGELIN KENT LLC, BUFFALO (BENJAMIN R. WOLF OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered December 11, 2012. The order granted the motion
of defendant for summary judgment and dismissed the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiff commenced this action seeking damages for
injuries he sustained when, as a pedestrian, he was struck by a motor
vehicle operated by defendant. Supreme Court properly granted
defendant’s motion for summary judgment dismissing the complaint.
Defendant established her prima facie entitlement to judgment as a
matter of law by establishing that plaintiff stepped into the roadway
from between stopped vehicles, two or three car lengths behind the
crosswalk and directly into the path of defendant’s vehicle, “leaving
the defendant driver unable to avoid contact with” plaintiff (Jahangir
v Logan Bus Co., Inc., 89 AD3d 1064, 1064; see Green v Hosley, 117
AD3d 1437, ___; Rodriguez v Catalano, 96 AD3d 821, 822). In
opposition, plaintiff failed to raise a material issue of fact with
respect to defendant’s alleged negligence (see generally Zuckerman v
City of New York, 49 NY2d 557, 562). Plaintiff’s contention that
defendant failed to observe what she should have observed is merely an
attempt “to ferret out speculative issues ‘to get the case to the
jury’ ” (Andre v Pomeroy, 35 NY2d 361, 364).




Entered:   June 20, 2014                        Frances E. Cafarell
                                                Clerk of the Court